Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre Glaude appeals the district court’s orders denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Glaude v. Warden Zych, No. 7:12-cv-00047-GEC (W.D.Va. Feb. 29, 2012; Mar. 28, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.